Citation Nr: 1401097	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hand and wrist disability.  

2.  Entitlement to service connection for the residuals of a fracture of the fourth toe of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland.  The RO, in pertinent part, denied the benefits sought on appeal.

In the original August 2005 claim, the appellant sought entitlement to service connection for a broken toe of the right foot.  Service treatment records dated in May 2004 include treatment for fracture of the fourth toe of the left foot.  Accordingly, the RO adjudicated a recharacterized claim for a broken left toe, which the appellant appealed.  In March 2012, the RO awarded service connection for ingrown toenail removal as a residual of a great toe fracture of the left foot and did not issue a supplemental statement of the case regarding fracture residuals of the fourth left toe.  In the October 2012 informal hearing presentation, the appellant, through his representative, indicated that he desired to continue an appeal for a broken left toe.  The issue of service connection for a broken fourth left toe remains on appeal.  

In his August 2005 claim, the appellant listed a "right hand untunnal" disorder as his claimed disability and the RO adjudicated the claim as a right hand disability.  The March 2011 VA examination report for the right hand suggested that the appellant had a right wrist disability, as opposed to a right hand disability.  For purposes of the appeal, the Board will consider the claimed right hand disability as encompassing a right wrist disability.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record reflects that the appellant originally requested a Central Office hearing before the Board; however, that request was withdrawn in November 2009.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.702(e) (2013).

In June 2010, the Board remanded the appeal to the Appeals Management Center (AMC), in Washington, DC, for additional development.  In various rating decisions following the June 2010 remand, the RO granted service connection for left and right knee disabilities, a vision disorder, a right foot fallen arch, and residuals from bilateral ingrown great toe nail removal.  As these rating actions result in a full grant of the benefit sought (i.e. service connection), these issues are no longer on appeal.

In October 2012, the Board then issued a Decision/Remand on the four issues that were remaining on appeal.  In that action, the Board granted entitlement to service connection for a disability of the lumbar segment of the spine and denied entitlement to service connection for bilateral hearing loss.  The remaining two issues involving the left foot and right hand/wrist were remanded to the AMC for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.

After reviewing the development that had occurred as a result of the Board's Decision/Remand of October 2012, the claim was remanded again in June 2013.  

Upon reviewing the development that has occurred since October 2012, the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving entitlement to a left foot disability.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). 

The record indicates that the appellant underwent another medical examination of his foot in order to determine whether he was now suffering from the residuals of a fracture of the fourth toe of the left foot.  The results from that examination has been included in the claims folder for review.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) in October 2013 after reviewing the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's October 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.

The issue of entitlement to service connection for a right wrist/hand disability is once again addressed in the REMAND portion of the decision below and the issue is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While on active duty, the appellant fractured the fourth toe of the left foot.  

2.  Multiple medical examinations of the appellant's fourth toe fail to reveal any residuals resulting from the inservice fracture.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the residuals of a fracture of the fourth toe of the left foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claims, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in October 2013 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded multiple VA examinations over the course of this appeal, most recently in September 2013.  The results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Additionally, the Board notes that the appellant also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO and AMC reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

II.  Laws and Regulations - Service Connection

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for direct service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner. 

III.  Facts and Discussion

The appellant seeks service connection for the residuals of a fracture of the fourth toe of the left foot.  As previously noted, the appellant served on active duty from August 1985 to August 2005.  While on active duty, the service treatment records show that he fractured the fourth toe of the left foot.  These same records do not reveal any type of residuals from that injury.  

Subsequent to his claim for benefits, the appellant underwent examinations of his foot in March 2011 and December 2012.  Upon completion of both examinations, the examiners concluded that the appellant did not have any type of residuals from a fracture of the fourth toe of the left foot.  The examiners did not express an opinion as to whether the appellant was, however, suffering from arthritis of the toe. 

Upon further review of the appellant's claim, the Board remanded the issues to the AMC in June 2013 so that additional medical testing and examination of the right hand/wrist and the left foot could be accomplished.  The record reflects that such an examination occurred in September 2013.  The examiner reviewed the appellant's complete medical file and the claims folder prior to the examination.  In this instance, the appellant's left foot was examined.  The examiner diagnosed an asymptomatic resolved fracture left fourth toe, with no residuals.  There was no arthritis found in the left 4th toe.  The claimed condition was less likely than not incurred in or caused by the claimed in-service injury, as the fracture resolved with no residuals. 

The above findings mirrored the results of the March 2011 and December 2012 examinations of the foot.  In none of the examination reports has a medical professional concluded that the appellant was now suffering from some type of residuals of a fracture, to include arthritis, of the fourth toe of the left foot.  

Although the appellant intimated that additional information would be forthcoming concerning his purported disability affecting the fourth toe of the left foot, he has not provided any competent medical evidence to show that he currently has a disability of the toe.  More specifically, a verifiable diagnosis of some type of residuals of a fracture of the fourth toe of the left foot has not been given or obtained or sustained.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the claimed disorder related to or caused by his military service or the result of a service-connected disorder or aggravated by service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from the residuals of a fracture of the fourth toe of the left foot, and service connection is not warranted.

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from such a disorder is that of the appellant and endorsed by the appellant's representative.  However, the Board finds that the generalized statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from some type of disability of the left fourth toe that may be classified as a residual of a fracture of that toe.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology or, more importantly, the actual existence of the claimed disorders.  See Barr.  Thus, the lay assertions are not competent or sufficient to establish disabilities in this case.

Again, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a black eye or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has an actual disability affecting the fourth toe of the left foot, and whether such a condition is related to service, an incident in service, or a service-connected disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He is capable of claiming that he has pain or discomfort in the toe; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability.  He has not shown, nor has the medical evidence suggested, that he now suffers from a disability of the fourth toe of the left foot.  Absent these proofs, he has not made valid claims.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist). 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection, and his claim must be denied.


ORDER

Entitlement to service connection for the residuals of a fracture of the fourth toe of the left foot is denied.  


REMAND

As reported above, the Board, in June 2013, remanded the appellant's claim to the Appeals Management Center for the purpose of obtaining additional medical evidence.  More specifically, the Board instructed the AMC to arrange for the appellant to be examined by a VA doctor in order to determine whether the appellant now suffers from either a right hand or right wrist disability, to include a neurological disorder. 

Upon VA examination in September 2013, the examiner found that the appellant did indeed have a peripheral neuropathic disability that affected the right wrist and hand.  Nevertheless, carpal tunnel syndrome was not diagnosed.  The examiner then stated that the found condition was not related to service.  However, she did not provide any type of explanation or rationale for her hypothesis.  She also failed to comment on the appellant's statements concerning continuity of symptoms.  In this manner, she failed to follow the remand instructions.  

In this instance, the Board believes that the examination results were inadequate because they failed to provide answers to the questions raised by the Board and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim was returned to the AMC so that another examination, which contains definitive opinions based upon a complete record, could be obtained. 

Accordingly, the case is REMANDED to the AMC for the following redevelopment:

1.  The AMC should obtain any outstanding treatment records of the appellant dated from January 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2013).

2.  Only after all of the service member's medical records have been obtained and included in the claims folder, the AMC should arrange for the appellant to be examined by a VA doctor in order to determine whether the appellant now suffers from either a right hand or right wrist disability, to include a neurological disorder.  The examination should be accomplished by a neurologist.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to express an opinion as to whether the appellant now suffers from any type of disability, disorder, or disease of the right hand and/or right wrist, to include a neurological disorder, such as ulnar neuropathy, carpal tunnel syndrome, or a hypothema eminence abnormality, or any other type of disability of the right wrist/hand.  For any disability found, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, caused by a service-connected disability, or aggravated by a service-connected disability.  If aggravation (permanent worsening beyond its natural progression) is found, then the baseline level of disability prior to such aggravation should be noted.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions that he has experienced difficulties or symptoms in the hand/wrist since his retirement from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant does not have a ratable orthopedic/neurologic disability of the right hand or wrist, or that any found disability of the right hand/wrist is not service-related, the examiner must explain in detail the reasoning behind this determination.  That is, if the examiner discovers that the appellant does have a neurological condition of the hand/wrist but it is not related to the appellant's military service, the examiner must detail why the disorder is not service-related.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


